WEBB, J.
The defendant, E. G. Morris, appeals from a judgment rendered against him in the City Court of the City of Shreveport.
The issue presented involved only questions of fact, and the evidence is conflicting.
The appellant has not made any appearance here, and from our examination of the record we find evidence to support the judgment.
“On appeal in cases involving only issues of fact, finding will not be disturbed unless manifest error is pointed out, and showing of conflicting evidence is not sufficient.” Pisciotte vs. Indemnity Co., 164 La. —, 113 South. 840.
The judgment appealed from is affirmed.